DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 08/17/2022, has been entered.

      Claims 4, 7 and 9 have been canceled.

     Claims 1, 3, 8 and 10 have been amended.

      Claims 14-26 have been added.

     Claims 1-3, 5, 6, 8 and 20-26 are pending.

3. Restriction to one of the following inventions is required under 35 U.S.C. 121:

     Group I, claims 1-3, 5, 6, 8 and 23-26, drawn to methods of treating a human organ transplant / 
                    tissue transplant recipient comprising administering a stem cell mobilizer and an 
                    immunosuppressive reagent, classified in A61K / 395, for example. 

     Group II, claims 10-13, drawn to methods of treating a patient diagnosed with ischemic injury 
                     recipient comprising administering a stem cell mobilizer and an immunosuppressive 
                     agent, classified in A61K / 395, for example. 

     Group III, claims 14-17, drawn to methods of treating a patient diagnosed with shock 
                      administering a stem cell mobilizer and an immunosuppressive agent, classified in 
                      A61K / 395, for example. 

      Group IV, claims 18-22 drawn to methods of treating a patient diagnosed with an autoimmune  
                        disease comprising administering a stem cell mobilizer and an                    
                        immunosuppressive agent, classified in A61K / 395, for example. 

4.  Groups I-IV are different methods that rely upon different process steps, ingredients and endpoints.
      Therefore, they are patentably distinct.

5.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-IV are not required for any other group from Groups I-IV and Groups I-IV have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

7. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 








8.  Examiner invited applicant's representative Priya Narahari to file a terminal disclaimer over U.S. Patent No. 10,813,917 over the instant claims drawn to methods to treating transplant recipients with a stem cell mobilizer and an immunosuppressive agent

    Upon discussing double patenting of the instant application with U.S. Patent No. 10,813,917, 
      applicant’s representative Priya Narahari filed a terminal disclaimer, filed on 08/26/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,813,917 has been accepted.   
     The terminal disclaimer has been recorded. 

      Upon reconsideration, the current claims are subject to a Restriction of distinct methods of treating set forth herein. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
 
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 1, 2022